Title: Alexander J. Dallas to Sister Marie Olivier, 17 June 1815 (Abstract)
From: Dallas, Alexander James
To: Olivier, Sister Marie


                    § Alexander J. Dallas to Sister Marie Olivier. 17 June 1815, War Department. “General Jackson has been so good as to transmit to me a copy of the letter which you addressed to him, relative to the exchange of lands with the Ursuline nuns of New Orleans, as authorised by an act of Congress, passed on the 23 d. of April, 1812. I very much regret that the exchange was not effected in time to spare the

ladies of your convent, the inconvenience and mortifications which your letter describes; and it gives me great pleasure to hasten to their relief.
                    “I have requested the officer commanding at New Orleans, Mr. Duplessis, the collector of the port, and Mr. Benjamin Morgan, a respectable merchant, to complete the task which was confided to general Wilkinson, under the act of Congress; and I inclose for your information, a copy of the instructions that have been sent to those gentlemen.”
                